Per Curiam.

Section 4785-172, General Code, which provides for appeals to this court from the Common Pleas Court in election contests provides in part:
“The laws and rules of the court governing appeals shall apply in the appeal of contested election cases.”
Among those laws is Section 12223-29, General Code, which reads:
“Except as to the judgment or final order of the Court of Appeals or a judge thereof, in cases involving questions under the Constitution of the United States, or of this state, and in cases which originated in the Court of Appeals and except as to proceedings of administrative officers as may be provided by law, no appeal shall be filed in the Supreme Court, in cases over which it has'jurisdiction, without its leave, or that of a judge thereof.”
Since no such leave has been given, this appeal must be dismissed.
See Duncan v. Pogue, 126 Ohio St., 377, 185 N. E., 553, and Foraker v. Perry Twp. Rural School District Bd. of Education, 130 Ohio St., 243, 199 N. E., 74.

Appeal dismissed.

Weygandt, C. J., Middleton, Taet, Matthias, Hart, Zimmerman and Stewart, JJ., concur.